Name: Commission Regulation (EEC) No 1170/93 of 13 May 1993 laying down certain detailed rules for the application of Council Regulation (EEC) No 2158/92 on protection of the Community's forests against fire
 Type: Regulation
 Subject Matter: deterioration of the environment;  executive power and public service;  environmental policy;  forestry;  EU finance
 Date Published: nan

 14. 5. 93 Official Journal of the European Communities No L 118/23 COMMISSION REGULATION (EEC) No 1170/93 of 13 May 1993 laying down certain detailed rules for the application of Council Regulation (EEC) No 2158/92 on protection of the Community's forests against fire mation for verification of compliance with a financial or other requirement imposed, the Commission should be able to request the authorities or agencies to submit addi ­ tional supporting material or documents ; Whereas, in order to ensure that any on-the-spot inspec ­ tions carried out are fully effective, provision should be made for cooperation between the Commission and the Member State concerned ; Whereas the procedure for suspending, reducing or termi ­ nating Community aid should not be initiated without prior consultation of the Member State concerned or without notification of the responsible agency enabling it to submit its observations ; Whereas since the Community aid is to be paid to the agency responsible for implementation of the scheme through the departments or agencies designated for that purpose by the Member State, the documents that those authorities or agencies are to transmit to the Commission should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Forestry Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2158/92 of 23 July 1992 on protection of the Community's forests against fire ('), and in particular Article 4 (4) thereof, Whereas applications for aid submitted under the Community scheme for the protection of forests against fire, in respect of programmes or projects, should contain all the details needed for an examination of such programmes and projects in the light of the objectives and criteria of Regulation (EEC) No 2158/92 ; Whereas this information should be presented in a stan ­ dardized form to facilitate examination and comparison of applications ; Whereas the Member States are then to apply to the Commission for reimbursement of part of the expendi ­ ture approved ; whereas detailed rules relating to reimbur ­ sement applications, and in particular the nature of the corresponding supporting documents, should be laid down ; Whereas the supporting documents are to be sent by the departments or agencies designated by the Member States ; whereas in order to ensure effective monitoring of the implementation of the schemes in question it is necessary to define the role of the abovementioned departments or agencies, the nature of the supporting documents drawn up in accordance with the laws or regu ­ lations of the Member State concerned or with measures adopted by the abovementioned departments or agencies, and also the supervisory arrangements set up in each Member State ; Whereas the Commission must be informed that the schemes are being implemented in accordance with the conditions and within the time limits laid down in the decisions granting aid ; Whereas, for the payment of aid or part thereof, it is necessary to specify those documents which are to be forwarded by the departments or agencies to the Commis ­ sion to enable it to establish whether all the conditions for payment are met ; whereas the said documents must give full details and be presented in an identical form to facilitate rapid processing and equal treatment of payment applications ; Whereas, if the documents duly provided by the depart ­ ments or agencies do not appear to the Commission to be adequate, or if they appear not to contain sufficient infor ­ HAS ADOPTED THIS REGULATION : APPLICATION FOR AID Article 1 1 . Applications for aid from the Community for the implementation of programmes or projects within the meaning of Article 4 (1 ) of Regulation (EEC) No 2158/92 shall contain the information and documents specified in Annexes A and B to this Regulation . 2. Applications shall be submitted in triplicate and in the form set out in Annexes A and B. 3. Applications not meeting the requirements set out in paragraphs 1 and 2 hereof shall not be considered. PAYMENT OF AID Article 2 1 . The departments or agencies designated by the Member States in accordance with Article 7 of Regulation (EEC) No 2158/92 shall send to the Commission, within two months of the entry into force of this Regulation, a(&gt;) OJ No L 217, 31 . 7. 1992, p. 3 . No L 118/24 14. 5. 93Official Journal of the European Communities schedule of the supporting documents that the benefi ­ ciary is required to supply. Any change to that schedule shall be notified to the Commission within two months of its being adopted. 'Supporting documents' shall mean any document drawn up in accordance either with the laws or regulations of the Member State concerned, or with measures adopted by the abovementioned departments or agencies, which afford evidence that the conditions attached to a project have been met. The schedule shall give :  the description of each document and the provisions or measures under which it is drawn up, and  a brief description of the content of such documents. 2. The departments or agencies shall also send the Commission, within the periods specified in paragraph 1 , a detailed description of the checks to be made before the certificate set out in Annex C 1 is drawn up. 3 . The Commission may request the Member States to supplement the schedule with other supporting docu ­ ments that it considers necessary for verification of the eligibility of the expenditure shown in payment applica ­ tions. It may, to the same end, also request the Member States to tighten up their checking procedures. Article 4 The departments or agencies may transmit payment applications following completion of each annual instal ­ ment of work. Such applications, to be submitted in duplicate, shall include the certificates and other information specified in Annexes C 1 , C 2 and C 3. Article 5 In order to enable an effective check to be made on the execution of the work, the departments or agencies shall transmit to the Commission, at the latter's request and within a time limit specified by it, all supporting docu ­ ments or a certified copy thereof as specified in Article 2 or any other documents affording evidence that the conditions pertaining to the operation have been complied with. Article 6 If the Commission considers it necessary to make an on-the-spot inspection, it shall notify the Member State concerned in advance and request its participation . Member States shall take whatever action is required to facilitate such inspection . Article 7 Before initiating any procedure for suspending, reducing or terminating Community aid, the Commission shall :  so inform the Member State on whose territory the operation was to be carried out, so that it may state its views on the matter,  consult the department or agency designated to receive the corresponding payments, and  call on the department or agency responsible for execution of the operation to explain, via the depart ­ ments or agencies specified in Article 2, why the conditions imposed have not been complied with. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the . European Communities. Article 3 12 months after the date of notification of a decision granting aid, the departments or agencies shall transmit to the Commission a document describing the state of progress of the work. Where, contrary to information given in the aid applica ­ tion and incorporated in the decision, work has not commenced at the end of the abovementioned 12-month period, the departments or agencies shall specify the reasons therefore, and shall, where appropriate, transmit to the Commission satisfactory guarantees from the agen ­ cies responsible for the work that it will commence in the near future. Should it not be possible to give such guaran ­ tees or should the Commission decide that those given are not satisfactory, the aid shall be suspended, reduced or withdrawn. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 1993. For the Commission Rene STEICHEN Member of the Commission 14. 5. 93 Official Journal of the European Communities No L 118/25 ANNEX A PART 1 No L 118/26 Official Journal of the European Communities 14. 5. 93 14. 5. 93 Official Journal of the European Communities No L 118/27 No L 118/28 Official Journal of the European Communities 14. 5. 93 PART 2 INFORMATION PROVIDED BY THE MEMBER STATE 1 . Favourable opinion 14. 5. 93 Official Journal of the European Communities No L 1 1 8/29 No L 118/30 Official Journal of the European Communities 14. 5. 93 ANNEX B 1 . Short description of the project/programme (see form Bl). 2. Applicant. 2.1 . Object of the applicant's main activities. 2.2. Attach, where appropriate :  articles of association,  extract from the trade register. 3 . Description of the context and objectives of the project/programme. 4. Detailed description of the project/programme (form B2 to be completed also). 5. Detailed description of compatibility of the project/programme with the relevant forest protection plan approved by the Commission in accordance with Articles 3 and 4 of Regulation (EEC) No 2158/92. 6 . Breakdown of costs of the project/programme. 7. Description of the projects/programmes already financed by the Community in the field and results obtained. 8 . Proposed financing. 8.1 . Complete form B3. 8.2. Desired stages of payment of the aid requested. Date Signature and stamp B l : B rie f de sc ri pt io n of pr oj ec t/ pr og ra m m e 14. 5. 93 Official Journal of the European Communities No L 118/31 4. De sc rip tio n of in di vi du al sc he m es fo rm in g pa rt of th e pr oj ec t an d br ea kd ow n of co sts by sc he m e No L 118/32 Official Journal of the European Communities 14. 5. 93 B2 : Pr ov is io na l sc he du lin g of pr oj ec t 14. 5. 93 Official Journal of the European Communities No L 118/33 B3 : Pr op os ed fi na nc in g No L 118/34 Ty pe of sc he m e U ni t Q ua nt ity T ot al c o st N on -C om m un ity co nt rib ut io n A id re qu es te d (') S ta te Re gi on O th er pu bl ic or pr iv at e fu nd s( ') O w n fu nd s( ') Official Journal of the European Communities (a) Id en tif ic at io n of th e ca us es of fo re st fir es an d de te rm in at io n of m ea ns of co m ba tin g th em 1. St ud ies to id en tif y th e ca us es of fir e an d th e ba ck gr ou nd th er et o  2. St ud ies to de vi se pr op os als fo rs ch em es to el im in at e th e ca us es an d ba ck gr ou nd  3. Ca m pa ig ns to in fo rm an d ed uc at e th e nu m be r pu bl ic of pe rso ns co nc er ne d (b) Se tti ng -u p or im pr ov em en t of sy ste ms of pr ev en tio n 1. Es ta bl ish m en t of pr ot ec tiv e in fra str uc ­ tu re s : 1.1 .  fo re st pa th s km 1. 2.  tr ac ks km 1.3 .  wa ter su pp ly po in ts nu m be r 1.4 .  fir eb re ak s, cl ea re d an d fe lle d ar ea s he ct ar e 2. La un ch in g of op er at io ns to m ai nt ai n fir e- he ct ar e br ea ks an d cl ea re d an d fe lle d ar ea s 3. Pr ev en tiv e fo re str y m ea su re s he ct ar e 14. 5. 93 Ty pe of sc he m e U ni t Q ua nt ity T ot al c o st N on -C om m un ity co nt rib ut io n A id re qu es te d (') St at e Re gi on O th er pu bl ic or pr iv at e fu nd s( ') O w n fu nd s( ') 14. 5. 93 (c) Se tti ng -u p or im pr ov em en to ff or es t m on ito ­ rin g sy ste m s 1. Fi xe d fa ci lit ie s nu m be r 2. M ob ile fa ci lit ie s nu m be r 3. Co m m un ic at io ns eq ui pm en t nu m be r (d ) Tr ai ni ng of hi gh ly sp ec ia liz ed pe rs on ne l nu m be r of pe rs on s co nc er ne d (e) A na ly tic al stu di es ,p ilo tp ro jec ts an d de m on -  st ra tio n pr oj ec ts re la tin g to ne w m eth od s, tec hn iq ue s an d tec hn ol og ies T ot al Official Journal of the European Communities No L 118/35 No L 118/36 Official Journal of the European Communities 14. 5. 93 EXPLANATORY NOTES AND INSTRUCTIONS FOR COMPLETING APPLICATIONS Preliminary remarks This Regulation is designed to describe as precisely as possible the information which the Commission needs in order to decide on aid applications in accordance with the conditions and criteria of Regulation (EEC) No 2158/92. Taking account of the multitude of situations, it is obviously not possible to cover each individual case in detail. There will be cases where certain information is not available or does not fully explain a particular situation. In such cases the reasons why some questions cannot be answered should be indicated on a separate sheet. The applicant may also attach supplementary explanations to each form for which he considers it necessary to explain fully the circumstances of his situation or application. ANNEX A General instructions for completing boxes (a) Only sections 2 to 4.7.5 of Part 1 are to be completed by the applicant. (b) The number of characters of a piece of information (including intermediate spaces) must not exceed the number provided on the form. If necessary, use abbreviations. One character only should be written ip each space. (c) With the exception of amounts, data should be entered beginning with the first space on the left. (d) Amounts : Amounts should be given in national currency, without decimal points. Explanatory notes to the various headings (') Part 1 2. Applicant 3. Agency responsible for carrying out the programme or project If there are several agencies the information for heading 3 is to be given for each on a separate sheet. 3.1 . Circle the correct reply. 3.7. For example : cooperative, commune, limited company, etc. 3.8 . The programme or project numbers assigned by the Commission. If there are more than four numbers, mention them afterwards at the bottom of the page. 4. General description of the programme or project 4.1 . Each programme or project must fall into one of the following categories : (a) Identification of the causes of forest fires and determination of means of combating them  Studies to identify the causes of fire and the background thereto,  Studies to devise proposals for schemes to eliminate the causes and background,  Campaigns to inform and educate the public ; (b) Setting-up or improvement of systems of prevention  establishment of protective infrastructures  forest paths,  tracks,  water supply points,  firebreaks, cleared and felled areas,  launching of operations to maintain firebreaks and cleared and felled areas,  preventive forestry measures ; (c) Setting-up or improvement of monitoring systems  fixed facilities  mobile facilities  communications equipment ; (') The paragraph numbers correspond to the headings in the form. 14. 5. 93 Official Journal of the European Communities No L 118/37 (d) Training of highly specialized personnel ; (e) Analytical studies, pilot projects and demonstration projects relating to new methods, techniques and technologies. Where the programme/project combines several categories, mention each category concerned. 4.2. Give the risk rating for the area covered by the project/programme as defined (medium or high risk) and approved by the Commission pursuant to Article 2 of Regulation (EEC) No 2158/92. 4.3 . Refer to the plan for the protection of forests against fire (of which the project/programme forms part) as sent to the Commission and approved by the Commission pursuant to Articles 3 and 4 of Regulation (EEC) No 2158/92. 4.4. Give the month and the year. Example : 0 4 9 2 Programmes or projects started before the application is received by the Commission cannot receive aid. 4.5. Origin : State, region, commune, etc. Nature : Capital subsidy, reduced-rate loan, interest-rate subsidy, etc. Amount : State amount only in the case of capital subsidies . The grant of aids must be confirmed by the competent authorities before the application is submitted to the Commission. Part 2 Data provided by the Member State 5. If there is more than one agency, provide the information requested in section 5 for each. No L 118/38 Official Journal of the European Communities 14. 5. 93 ANNEX C 1 CERTIFICATE FOR PAYMENT OF THE AMOUNT FOR ONE OR MORE ANNUAL INSTALMENTS OF WORK Operation No Beneficiary (name and address) The ('), responsible for the execution of measures adopted pursuant to Regulation (EEC) No 2158/92 on protection of the Community's forests against fire, in accordance with Article 7 of the said Regulation, hereby certifies that : 1 . the supporting documents indicated in the descriptive list sent to the Commission pursuant to Article 1 of Regulation (EEC) No 1 1 70/93 have been checked ; 2. the work provided for by the scheme commenced on at the scheduled site ; 3 . the entire scheme was completed on (2) will be completed on (2) ; 4. the actual costs of the eligible expenditure incurred total ; 5. the breakdown of the abovementioned costs by type of scheme is as shown in the list of accounting docu ­ ments given in Annex II ; a comparative table of work planned and executed is given in Annex III ; 6 . it has been noted in the field by that the work carried out is as specified in the dossier attached to the aid application on which the Commission decision was based ; 7. the amount of recoverable value-added tax included in the declared expenditure is ; 8 . the supporting documents are held by ; 9 . the aid is to be paid to account No with (name of bank) in the name of address Done at , Date For the authority responsible Signature and stamp (') Name of department or agency. (2) Delete as appropriate. 14. 5 . 93 A N N E X C 2 L IS T O F A C C O U N T IN G D O C U M E N T S (f ro m to .) Ty pe of sc he m e C os t as pe r es tim at e A cc ou nt in g do cu m en ts (') Pa ym en ts m ad e N u m b er D at es (2) Is su ed by A m ou nt ne t of ta x V A T A m o u n t in cl us iv e of ta x M et ho d D at es (3) A m ou nt Official Journal of the European Communities (a) Id en tif ic at io n of th e ca us es of fo re st fir es an d de ter ­ m in at io n of m ea ns of co m ba tin g th em 1. St ud ies to id en tif y th e ca us es of fir e an d th e ba ck gr ou nd th er et o 2. St ud ies to de vi se pr op os als fo rs ch em es to el im i ­ na te th e ca us es an d ba ck gr ou nd 3. Ca m pa ig ns to in fo rm an d ed uc ate th e pu bl ic (b) Se tti ng -u pf or im pr ov em en to fs ys tem so fp re ve nt io n 1. Es tab lis hm en t of pr ot ec tiv e in fra str uc tu re s: 1.1 .f or es t pa th 1. 2. tr ac ks 1.3 .w ate r su pp ly po in ts 1. 4. fi re br ea ks cl ea re d an d fe lle d ar ea s 2. La un ch in g of op er ati on s to m ai nt ai n fir eb re ak s an d cl ea re d an d fe lle d 3. Pr ev en tiv e fo re str y m ea su re s No L 118/39 Ty pe of sc he m e C os t as pe r es tim at e A cc ou nt in g do cu m en ts (') Pa ym en ts m ad e N u m b er D at es (2) Is su ed by A m ou nt n et of ta x V A T A m ou nt in cl us iv e of ta x M et ho d D at es (3) A m o u n t No L 118/40 (c) Se tti ng -u p or im pr ov em en t of fo re st m on ito rin g sy st em s 1. fi xe d fa ci lit ie s 2. m ob ile fa ci lit ie s 3. co m m un ic at io ns eq ui pm en t (d) Tr ai ni ng of hi gh ly sp ec ial ize d pe rs on ne l (e) A na ly tic al stu di es, pi lo tp ro jec ts an d de m on str ati on pr oj ec ts re la tin g th e ne w m eth od s, tec hn iq ue s an d tec hn olo gie s T ot al Official Journal of the European Communities (') Li st all do cu m en ts . 0 Fo r da tes pr io r to su bm iss io n of aid ap pl ica tio n, giv e re as on s fo r ea rly ex pe nd itu re . (3) Da tes pa ym en tw as m ad e an d no t wh en am ou nt wa s du e. If th er e are too m an y su pp or tin g do cu m en ts to lis t in th is fo rm ,a tta ch ad dit ion al lis ts. 14. 5. 93 A N N E X C 3 C O M P A R A T IV E T A B L E 14. 5 . 93 Ty pe of sc he m e U ni t W or k pl an ne d W or k co m pl et ed Re as on fo r ch an ge Q ua nt ity C os ts Q ua nt ity C os t Official Tournal of the European Communities (a) Id en tif ica tio n of th e ca us es of fo re st fir es an d de ter m in ati on of m ea ns of co m ba tin g th em : 1. St ud ies to id en tif y th e ca us es of fir e an d th e ba ck gr ou nd th er et o  2. St ud ies to de vis e pr op os als fo rs ch em es to eli m in ate th e ca us es an d ba ck gr ou nd  3. Ca m pa ig ns to in fo rm an d ed uc at e th e nu m be r pu bl ic of pe rso ns co nc er ne d (b) Se tti ng -u p or im pr ov em en t of sy ste m s of pr ev en tio n : 1. Es ta bl ish m en to fp ro tec tiv e in fra str uc tu re s 1.1 .f or es t pa th s km 1. 2. tr ac ks km 13 .w ate r su pp ly po in ts nu m be r 1. 4. fir eb re ak s, cl ea re d an d fe lle d ar ea s he ct ar e 2. La uc hi ng of op er at io ns to m ai nt ai n fir e- he ct ar e br ea ks an d fe lle d an d cl ea re d ar ea s 3. Pr ev en tiv e fo re str y m ea su re s he ct ar e No L 118/41 Ty pe of sc he m e U ni t W or k pl an ne d W or k co m pl et ed Re as on fo r ch an ge Q ua nt ity C os ts Q ua nt ity C os t No L 118/42 c) Se tti ng -u p or im pr ov em en to ff or es tm on ito ­ rin g sy ste m s: 1. Fi xe d 2. M ob ile 3. Co m m un ic at io ns eq ui pm en t d) Tr ai ni ng of hi gh ly sp ec ial ize d pe rso nn el e) A na ly tic al stu di es ,p ilo tp ro jec ts an d de m on ­ str at io n pr oj ec ts re la tin g to ne w m eth od s, tec hn iq ue s an d tec hn ol og ies T ot al Official Journal of the European Communities 14. 5. 93